Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered April 10, 1985, convicting him of robbery in the first degree and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims of error in the prosecutor’s summation and in the court’s charge concerning evaluation of credibility are not preserved for appellate review. No objection to either the summation or the charge was raised at trial (see, CPL 470.05 [2]). In any event, the Assistant District Attorney’s summation was within the bounds of proper advocacy (see, People v Galloway, 54 NY2d 396, 399). Similarly, the court’s charge properly led the jury to consider the robbery victim’s prior driving while intoxicated conviction and, at the same *583time, properly left the ultimate issue of credibility to the jury’s resolution (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; 1 CJI[NY] 7.20).
Further, in view of the seriousness and violence of the crime committed in this case while the defendant was on parole and his prior criminal record, which included a similar robbery conviction, the sentence imposed was not an improvident exercise of discretion.
We have considered the defendant’s remaining claims, including those raised in his supplemental pro se brief, and find them to be without merit. Bracken, J. P., Brown, Lawrence and Spatt, JJ., concur.